Title: From John Quincy Adams to Thomas Boylston Adams, 13 June 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother
Quincy 13. June 1802

If your two letters of 16 May, and 3. instt: have hitherto remained unanswered you must impute it to a multiplicity of occupations, which for the last month have so entirely engross’d my time, as scarcely to leave me a moment for the pleasure of conversing with my friends either by word of mouth or by epistolary conveyance. The address to the fire Society, you doubtless received as soon as was practicable after its publication, and if you have had the patience to read it, there is no occasion for me to say any thing further to you about it—Of its reception I have no reason to complain. But as owing to the Bostonian love of Orations, which Oldschool told you of, there have been two public discourses delivered there already since my address; this as you will readily imagine is now sunk deep in the vale of Oblivion—
From the 26th: of last month our General Court have been in Session, and you will find the temper of their politics, in the answers of the two Houses to the Governor’s Speech—You will observe I was not upon the Committee of the Senate for drawing up the answer—There was not much debate except upon the clause which declares so decisively in favour of an independent judiciary. This was objected against, as containing an oblique censure upon the famous Acts of the late Session of Congress—The clause was however retained by a large majority 19 to 11.—Indeed out of the 40 Senators there are only 12 of the established political church—The rest are all of the Sect.—In the house of Representatives the majority is likewise decisive, and larger than it was the last year.
The people in general are however warmer than the legislature, and in their disposition of disgust against the federal administration require a curb rather than a spur—If the Majority in Congress continue to drive so like the driving of Jehu—for two years more; they will find it necessary to raise troops, again, and the more or less General, will have occasion for all the precision of his military powers.—Yet hitherto there is not an idea formed of organized resistance, nor is there the remotest danger of any such attempt, unless the Church should continue its career  of violence not merely against the sect, but against the territory—The sentiment that New England is systematically degraded, injured, and contsumed by the federal administration is that upon which our people feel the sorest, and indeed the thing is so obvious and so glaring, that the jacobins themselves can scarcely have the face to deny it—Most of them indeed feel it as much as the federalists, and the church unless it shall reform its practice, will certainly not be able to keep them within the pale.
Thus you see what has become of my resolutions to renounce the career of politics. I must confess it, with some confusion of face—I have again suffered myself to be launched upon the tempestuous sea, contrary to the dictates of my better judgment, and my full conviction that it is all vanity and vexation of spirit—My private affairs must suffer of course, and my professional pursuits will be much impeded, if not altogether arrested.
Oldschool I observe is publishing Bülow’s tour at full length; and from the large portions which he admits into every paper, I presume his assistance from other quarters is very small—I think his cause is irretrievably gone, and question whether he will be able to complete the year—I wish it were in my power to give him more effectual aid, but for the present I find it utterly impossible—He has not publishd the letter from old Franklin which I sent you—I will send on some more as soon as I can, but Shaw is just now so busy that he has not time to copy.
Your’s affectionately.
J. Q. Adams
P.S. I want you to send me by the first opportunity, two copies of Mr: Jefferson’s book, upon the rules and forms of the Senate of the United States—

